Title: To Alexander Hamilton from William Ellery, 30 January 1792
From: Ellery, William
To: Hamilton, Alexander



Collector’s OfficeDistrict of Newport [Rhode Island] Jany. 30. 1792
Sir,
The question respectg. masters of vessels convicted of havg. sworn falsely was the result of a conversation I had with a gentleman on that subject. He conceived that as the credibility of such men must be greatly impaired, it was the intention of the Legislature that they should not be permitted to act in a capacity which would necessarily subject them to take oaths. I had carefully examined the Law, and was satisfied that it did not disqualify them, but as he wished it I proposed the question to which you have favoured me with an answer in your letter of the 13th. of this month.
In a moral view there may be no difference between swearing falsly in a Court of Law, and in a Custom-House—but in the first case false-swearing works a disqualification in the offender to hold an office to the exercise of which his taking an oath is previously requisite, and, to give an evidence &c &c, and in the last, by the 67 Sec. of the Revenue Law, the offender “shall on indictment and conviction be punished by fine or imprisonment or both in the discretion of the Court before whom the conviction shall be had” with a limitation as to the fine and term of imprisonment. This is the only part of the Revenue Law which respects this last case: And by this a master of a vessel would not be disqualified from acting as such although he should have been convicted of having sworn falsly any number of times, and although by repeated shipwrecks of his conscience all ideas of the sacred obligation of oaths should appear to be obliterated from his mind. The frequency of Oaths in CustomHouses as has been often and I believe justly remarked has a tendency to lessen their force, and may not the admission of those who have been convicted of swearing falsely to take oaths still more diminish their influence? I hope I shall not be thought to have deviated from the path of propriety by having made these few observations.
There are in my office several bonds, conditioned for the due entry & delivery of goods in districts in the State of Connt. for which they were reported to be destined, which were given twelve months ago: and no Certificates have been produced of the entry and delivery of the goods in those districts.
I have not found that the Law has prescribed the time within which Certificates shall be produced, or directed when such bonds shall be put in suit. Where no time is prescribed by law I should suppose a reasonable time is intended, and for producing Certificates from any District in Connecticut may not six months be deemed as sufficient time; but would it be improper to have the time ascertained by Law?
Inclosed is a weekly return of monies received and paid, and a List of a post Note of the Bank of the United States No. 255 dated Jany. 3rd 1792, for 195 dolls. a moiety of which is now transmitted to the Treasurer.
I am Sir Yr. most obedt. servt.

Wm Ellery Collr
A Hamilton EsqrSecry Treasy

